 1

 2

 3

 4

 5

 6

 7

 8

 9
                          UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12   ALFRED ARROYOS,                                     Case No. 1:19-cv-01576-DAD-SAB

13                   Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                         APPLICATION TO PROCEED IN FORMA
14           v.                                          PAUPERIS

15   SALLY D. MORENO, et al.,                            ORDER DIRECTING PAYMENT OF
                                                         INMATE FILING FEE BY MADERA
16                   Defendants.                         COUNTY DEPARTMENT OF
                                                         CORRECTIONS
17
                                                         (ECF No. 2)
18

19          Alfred Arroyos (“Plaintiff”) is a prisoner proceeding pro se pursuant to 42 U.S.C. §1983

20 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No.

21 2.) Plaintiff has made the showing required by § 1915(a) and accordingly, the request to proceed

22 in forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00

23 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

24 amount of twenty percent of the preceding month’s income credited to plaintiff’s trust account.

25 The Madera County Department of Corrections is required to send to the Clerk of the Court

26 payments from plaintiff’s account each time the amount in the account exceeds $10.00, until the
27 statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

28 ///


                                                     1
 1          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2 ORDERED that:

 3          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4          2.      The Madera County Sheriff or their designee shall collect payments from

 5                  plaintiff’s prison trust account in an amount equal to twenty per cent (20%)

 6                  of the preceding month’s income credited to the prisoner’s trust account and

 7                  shall forward those payments to the Clerk of the Court each time the amount

 8                  in the account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2),

 9                  until a total of $350.00 has been collected and forwarded to the Clerk of the

10                  Court. The payments shall be clearly identified by the name and number

11                  assigned to this action;

12          3.      The Clerk of the Court is directed to serve a copy of this order and a copy of

13                  plaintiff’s in forma pauperis application on the Madera County Department of

14                  Corrections, via United States Postal Service; and

15          4.      The Clerk of the Court is directed to serve a copy of this order on the Financial

16                  Department, U.S. District Court, Eastern District of California, Sacramento

17                  Division.

18
     IT IS SO ORDERED.
19
20 Dated:        November 13, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28


                                                     2
